Case 19-30568     Doc 30-1 Filed 12/27/19 Entered 12/27/19 09:20:46            Desc Exhibit
                      Notice of Sale (without dates) Page 1 of 3

                       UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MASSACHUSETTS
                               WESTERN DIVISION

In re:
      Richard Earl Houghton                                 Chapter 7
      Janet E. Houghton
                                 Debtors                    Case No. 19-30568-EDK


          NOTICE OF INTENDED PRIVATE SALE OF ESTATE PROPERTY,
       SOLICITATION OF COUNTEROFFERS, DEADLINE FOR SUBMITTING
              OBJECTIONS AND HIGHER OFFERS AND HEARING DATE

NO LATER THAN 30 DAYS FOLLOWING THE DATE THAT THE BANKRUPTCY
COURT APPROVES THE SALE IS THE DATE OF THE PROPOSED SALE.

________________ IS THE DATE BY WHICH OBJECTIONS OR COUNTEROFFERS
MUST BE MADE.

Notice is hereby given, pursuant to Section 363 of the Bankruptcy Code, Federal Rules
of Bankruptcy Procedure 2002(a)(2) and 6004, and Local Bankruptcy Rules of the U. S.
Bankruptcy Court for the District Of Massachusetts (“MLBR”) 2002-5 and 6004-1, that
David W. Ostrander as Chapter 7 Trustee (“Trustee”) in the above captioned case,
intends to sell at private sale the Debtor’s right, title and interest in certain property of
the estate.

PROPERTY TO BE SOLD:

The single family real estate located at 534 Pendleton Avenue, Chicopee, Hampden
County, Massachusetts (the “Property”).

THE OFFER:

The Trustee has received an offer to purchase the Property for the price of one hundred
fifty-two thousand dollars ($152,000.00), in cash.

THE PROPOSED BUYER:

The proposed buyer is from Stephen M. Buynicki (“Buyer”). The relationship of the
Buyer to the Debtor and/or Trustee is: NONE.
Case 19-30568     Doc 30-1 Filed 12/27/19 Entered 12/27/19 09:20:46               Desc Exhibit
                      Notice of Sale (without dates) Page 2 of 3

THE SALE DATE:

The sale shall take place on or before thirty (30) days following the date that the
Bankruptcy Court approves the sale unless the Trustee has agreed in writing to a
further extension. The terms of the proposed sale are more particularly described in the
Trustee's Motion To Sell Property Of The Estate By Private Sale Free And Clear Of
Liens And Encumbrances (the “Motion To Sell”) filed with the Court. The Motion To Sell
is being served on all creditors and other interested parties with this Notice.

SALE FREE AND CLEAR OF LIENS:

The Property will be sold free and clear of all liens, claims, encumbrances and interests.
Any perfected, enforceable, valid liens shall attach to the proceeds of the sale according
to priorities established under applicable law.

COUNTEROFFERS AND OBJECTIONS:

Any objections to the sale and/or higher offers shall be filed in writing with the Clerk,
United States Bankruptcy Court, 300 State Street, Springfield, MA 01105 on or before
________________________________, at 4:30 P.M. (the “Objection Deadline”).                  A
copy of any objection or higher offer shall also be served on the undersigned. Any
objection to the sale must state with particularity the grounds for the objection and why
the intended sale should not be authorized. Any objection to the sale shall be governed
by Federal Rule of Bankruptcy Procedure 9014.

Through this Notice, higher offers for the Property are hereby solicited. No offer less
than $159,600 will be considered. Any higher offer must be accompanied by a deposit
of $7,500 in the form of a certified or bank check made payable to "David W. Ostrander,
Trustee".    The higher offer should be submitted with the actual check to the
undersigned. A copy of the higher offer should be filed with the U.S. Bankruptcy Court,
300 State Street, Springfield, MA 01105, with a copy of the check. Higher offers must
be on the same terms and conditions other than the purchase price.




In re: Richard & Janet Houghton, Chapter 7, Case No. 19-30568-EDK                     Page 2
Case 19-30568     Doc 30-1 Filed 12/27/19 Entered 12/27/19 09:20:46           Desc Exhibit
                      Notice of Sale (without dates) Page 3 of 3

HEARING:

A hearing on the Motion is scheduled to take place on ________________________, at
_______ A.M./P.M. before the Honorable Elizabeth D. Katz, United States Bankruptcy
Judge, U.S. Courthouse, Berkshire Courtroom, 300 State Street, Springfield,
Massachusetts. Any party who has filed an objection or higher offer is expected to be
present at the hearing, failing which the objection will be overruled or the higher offer
stricken. If no objection to the Motion or higher offer is timely filed, the Bankruptcy
Court, in its discretion, may cancel the scheduled hearing and approve the sale without
hearing.

At the hearing on the sale the Court may 1) consider any requests to strike a higher
offer, 2) determine further terms and conditions of the sale, 3) determine the
requirements for further competitive bidding, and 4) require one or more rounds of
sealed or open bids from the original offeror and any other qualifying offeror.

The Court may take evidence at any hearing on approval of the sale to resolve issues of
fact.

DEPOSIT:

The deposit will be forfeited to the Bankruptcy Estate if the successful purchaser fails to
complete the sale as set forth herein.      If the sale is not completed by the buyer
approved by the Court, the Court, without further hearing, may approve the sale to the
next highest bidder.

Any questions concerning the intended sale shall be addressed to the undersigned.

                                    David W. Ostrander, Trustee
Dated: December 27, 2019
                                 By: /s/ David W. Ostrander
                                    David W. Ostrander, Esq., BBO#554004
                                    Ostrander Law Office
                                    36 Service Center Road, P.O. Box 1237
                                    Northampton, MA 01061-1237
                                    T: (413) 585-9300 F: (413) 585-9490
                                    E: david@ostranderlaw.com




In re: Richard & Janet Houghton, Chapter 7, Case No. 19-30568-EDK                 Page 3
